DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 recites “the series of wheel”.  Correction is suggested to “the series of wheels”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the position” in the second-to-last line, which lacks proper antecedent basis in the claims.
Claims 2 and 3 recite “the waste container”, which lacks proper antecedent basis in the claims.
Claim 4 recites “the position” in the second-to-last line, which lacks proper antecedent basis in the claims.
Claim 14 recites “the associated support arm”, which lacks proper antecedent basis in the claims.
Claim 15 recites “further comprising a lifting assembly”, but the lifting assembly was already recited in claim 4, from which claim 15 depends.
Claim 17 recites “the at least one support member” and “the associated rail”, which lack proper antecedent basis in the claims.
Claim 18 recites “the waste container”, which lacks proper antecedent basis in the claims.
Claim 19 recites “the at least one support member” and “the waste container”, which lack proper antecedent basis in the claims.
Claim 20 recites “the waste container”, which lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 3,279,635), hereafter referred to as Avery, in view of Kovats (US 4,597,710).
Consider claim 1.  Avery teaches an apparatus comprising:  an outer frame having an end wall (24, 26) positioned between and connecting first and second side walls (19), a first support arm and a second support arm (18, 18), each support arm connected to the outer frame and extending upwardly from the outer frame to a hooked region (22), each hooked region extending outwardly from the associated support arm and away from the outer frame to extend over an upper edge of an adjacent waste container; a lifting assembly (32) positioned within the outer frame, the lifting assembly having a subframe with a floor (42), the subframe supporting first and second rails (left and right sides of 32, see fig. 2), wherein at least one of the first and second rails is supported by the first and second support 
Avery does not explicitly teach a series of wheels.  Kovats teaches a series of wheels (see fig. 1) to support a dumping apparatus on an underlying ground surface.  It would have been obvious to a person having ordinary skill in the art to modify Avery’s apparatus with a series of wheels as taught by Kovats in order to move the apparatus to different dumping locations.
Consider claim 2.  Avery teaches that the first support arm further defines an alignment member (portion of 58 proximate reference character “40” in fig. 4) connected to a distal end of the hooked region, the alignment member to extend into an interior of the waste container and limit movement of the apparatus relative to an adjacent side wall of the waste container.
Consider claim 3.  Avery teaches a clamping assembly (30) supported by the first support arm, the clamping assembly positioned to engage a side wall of the waste container and limit movement of the apparatus relative thereto.
Consider claims 4 and 12.  Avery teaches an apparatus comprising:  an outer frame having an end wall (24, 26) positioned between and connecting first and second side walls (19); at least one support arm (18) connected to the outer frame and extending upwardly from the outer frame to a 
Avery does not explicitly teach a series of wheels.  Kovats teaches a series of wheels (wheels of vehicle 10, see fig. 1) to support a dumping apparatus on an underlying ground surface, and a motor (motor of vehicle 10) drivingly connected to at least one wheel of the series of wheels to propel the apparatus over the underlying ground surface.  It would have been obvious to a person having ordinary skill in the art to modify Avery’s apparatus with a series of wheels and a motor as taught by Kovats in order to move the apparatus to different dumping locations.
Consider claim 5.  Avery teaches that the lifting assembly is provided by a chain drive system (80, 88, 90) having an upper sprocket (88) supported by the at least one support arm, and a lower sprocket (other 88, see fig. 2) supported by the at least one support arm.
Consider claim 6.  Avery teaches that the lower sprocket is driven by the power assembly (80).
Consider claim 7.  Avery teaches that the power assembly comprises a motor (80) with a rotary output shaft (90) drivingly connected to the lower sprocket.
Consider claim 8.  Avery teaches that the at least one support arm is provided by first and second support arms (18, 18), and wherein the at least one rail is provided by a first rail supported by 
Consider claim 9.  Avery teaches that the first and second support arms are directly adjacent to the first side wall and the first rail (see figs. 1 and 2).
Consider claim 10.  Avery teaches that the first and second support arms are directly adjacent to the end wall, and wherein the first and second support arms are positioned between the first and second rails (see figs. 1 and 2).
Consider claim 11.  Avery teaches that the lifting assembly is provided by a hydraulic system having a first hydraulic strut (80) extending between the at least one rail and the outer frame.
Consider claim 13.  Avery teaches that the end wall is a first end wall (24, 26); and wherein the outer frame has a floor (12) extending between the first and second side walls and the end wall; and wherein the outer frame has a second end wall (42) that is moveable relative to the floor between a first position (lower-right in fig. 1) in contact with the underlying ground surface and a second position (upper-left in fig. 1).
Consider claim 14.  Avery teaches that the at least one rail is provided with a guide (20) at a distal end thereof, the guide received within a track of the associated support arm such that the guide moves within the track and follows the support arm as the dumping system is operated.
Consider claim 15.  Avery teaches a lifting assembly (80, 88, 90), the lifting assembly having a subframe with a floor (42), the subframe supporting the at least one rail, wherein the lifting assembly is moved by the dumping system relative to the at least one support arm.
Consider claim 16.  Avery does not explicitly teach a user interface as claimed.  Kovats teaches a user interface (DUMP VALVE CONTROLS, OPERATOR CONTROL, etc.; see fig. 5) in communication with a controller, the user interface providing a control panel, an alert system, and/or a display.  It would have been obvious to a person having ordinary skill in the art to modify Avery’s apparatus with a user interface as taught by Kovats in order to provide a way for the operator to control the apparatus safely.
Consider claim 17.  Avery teaches that the hooked region extends outwardly from an upper end of the at least one support member and away from the outer frame, wherein the associated rail is further supported by the hooked region for translation relative to the hooked region (via 20, see fig. 1).
Consider claim 18.  Avery teaches an alignment member (portion of 58 proximate reference character “40” in fig. 4) connected to a distal end of the hooked region to extend into an interior of the waste container and limit movement of the apparatus relative to the waste container.
Consider claim 19.  Avery teaches a clamping assembly (30) supported by one of the at least one support member and the alignment member, the clamping assembly positioned to engage a side wall of the waste container and limit movement of the apparatus relative thereto.
Consider claim 20.  Avery teaches an actuator (94) connected to a distal end of the hooked region (upper position in fig. 1), the actuator moveable to a deployed position to engage a side wall of the waste container and limit movement of the apparatus relative thereto.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various types of dumping apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652